--------------------------------------------------------------------------------

Exhibit 10.1

EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS EIGHTEENTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 28, 2019 is by and among CELADON GROUP, INC. (the
“Borrower”), the Guarantors identified on the signature pages hereto, the
Lenders identified on the signature pages hereto and BANK OF AMERICA, N.A., in
its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).


W I T N E S S E T H


A.          Certain credit facilities have been provided to the Loan Parties
pursuant to that certain Amended and Restated Credit Agreement (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) dated as of December 12, 2014 by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent.


B.          The Borrower has prepared and delivered to the Administrative Agent
and the Lenders the Eighteenth Amendment Budget (as defined in the Credit
Agreement as amended hereby).


C.          The Borrower has requested that the Administrative Agent and Lenders
make certain modifications to the Credit Agreement.


D.          The Lenders have agreed to do so on the terms and conditions set
forth in this Amendment.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.          Defined Terms.  Capitalized terms used herein but not otherwise
defined herein shall have the meanings provided to such terms in the Credit
Agreement.


2.          Estoppel, Acknowledgement and Reaffirmation.  The undersigned Loan
Parties hereby acknowledge and agree that, as of the date hereof, the
Outstanding Amount of the Committed Loans and L/C Obligations constitute valid
and subsisting obligations of such Loan Parties to the Lenders that are not
subject to any credits, offsets, defenses, claims, counterclaims or adjustments
of any kind.  The undersigned Loan Parties hereby acknowledge the Loan Parties’
obligations under the respective Loan Documents to which they are party.  Each
of the undersigned Loan Parties hereby (i) acknowledges that it has granted
Liens in favor of the Administrative Agent pursuant to, and is a party to, the
Collateral Documents (including, with respect to certain Guarantors, pursuant to
the Joinder Agreements executed by such Guarantors); (ii) reaffirms that each of
the Liens created and granted in or pursuant to the Collateral Documents is
valid and subsisting as of the date hereof; (iii) agrees that such Liens shall
continue in effect as security for all Obligations; and (iv) agrees that this
Amendment shall in no manner impair or otherwise adversely affect such Liens.


3.          Audit Events.


(a)          The Administrative Agent and the Lenders hereby acknowledge and
agree that, until the earlier of (x) July 31, 2019 and (y) such time as the
Borrower has received a determination from its auditors that the financial
statements of the Borrower as delivered prior to the date hereof impacted by the
Audit Events (as defined in that certain Eighth Amendment to Credit Agreement
dated as of March 30, 2018 by and among the parties hereto), or as the same may
be restated as deemed necessary by its auditors, can be relied upon, notice of
which shall be provided to the Administrative Agent promptly and in any event
within one (1) Business Day:
 
 

--------------------------------------------------------------------------------



(i)          any representations and warranties as to preparation of financial
statements of the Borrower in accordance with GAAP made or deemed to be made by
the Loan Parties in connection with the delivery of (x) such financial
statements under Sections 6.01(a), 6.01(b), and 6.02(o) of the Credit Agreement
or (y) a Request for Credit Extension delivered under Section 4.02(c) of the
Credit Agreement, shall be deemed to be qualified in their entirety by reference
to and disclosure of the Audit Events, and no such representation or warranty
shall be deemed untrue solely as a result of the occurrence of the Audit Events;


(ii)          the delivery of annual financial statements for Borrower’s fiscal
years ended June 30, 2017 and 2018 that are not audited and not accompanied by a
report and opinion of an independent certified public accountant shall not, in
and of itself, constitute a failure to satisfy the requirements set forth in
Section 6.01(a) of the Credit Agreement; and


(iii)          the existence of the Audit Events shall not, in and of itself,
constitute a failure to satisfy the condition precedent set forth in Section
4.02(a) of the Credit Agreement.


(b)          Prior to July 31, 2019, the Loan Parties shall not make any
Investment pursuant to Section 7.02(e) or (f) of the Credit Agreement, except
for the following in an aggregate amount not to exceed $4,000,000 at any one
time outstanding: (i) payroll, settlement, and similar advances to employees,
drivers (including independent contractors), consultants or other service
providers to cover matters that are expected at the time of such advances
ultimately to be treated as expenses for accounting purposes; (ii) reasonable
and customary advances of relocation expenses to employees and repair expense to
independent contractors in the ordinary course of business; and (iii) advances
to the Borrower’s Mexican Subsidiaries in the ordinary course of business based
on accounts receivable generated by such Subsidiaries not to exceed $750,000 at
any one time outstanding.


4.          Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions precedent set forth below, the Credit Agreement is hereby amended as
follows:


(a)          Section 1.01 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and substituting the following
therefor:
“L/C Expiration Date” means October 31, 2020.


“Maturity Date” means July 31, 2019.


“Maximum Borrowing Amount” means $94,000,000, as such amount may be subsequently
reduced from time to time pursuant to Section 2.05 or increased up to an amount
not to exceed $96,000,000 with the written consent of the Required Lenders.


“Maximum Outstanding Amount” means $122,869,000, as such amount may be
subsequently reduced from time to time pursuant to Section 2.05 or increased up
to an amount not to exceed $124,869,000 with the written consent of the Required
Lenders.


(b)          Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order:
2

--------------------------------------------------------------------------------

“Eighteenth Amendment Budget” means the detailed weekly budget for the Loan
Parties prepared by the Borrower and delivered to the Administrative Agent prior
to the Eighteenth Amendment Effective Date, as the same may be amended or
otherwise modified from time to time with the consent of the Required Lenders.
“Eighteenth Amendment Effective Date” means June 28, 2019.
(c)          Section 2.09(e) of the Credit Agreement is hereby amended by
replacing the proviso at the end of such section with the following proviso:
provided, that the monthly commitment fees that would otherwise be due and
payable on March 1, 2019, April 1, 2019, May 1, 2019, June 1, 2019 and July 1,
2019 shall be due and payable upon the earliest to occur of (i) any Event of
Default, (ii) repayment in full of all other Obligations under the Credit
Agreement and (iii) the Maturity Date.
(d)          Section 6.02(k) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(k)          prior to 4:00 pm Eastern time on the third Business Day of each
calendar week, (1) a report reconciling actual cash flows for the Borrower and
its Subsidiaries for the preceding calendar week with (i) the
previously-delivered weekly forecast and (ii) the Seventeenth Amendment Budget
or Eighteenth Amendment Budget, as applicable; (2) a report reconciling actual
cash flows for the Borrower and its Subsidiaries for the period from the
Seventeenth Amendment Effective Date through the end of the previous calendar
week with the amounts forecasted in the Seventeenth Amendment Budget and
Eighteenth Amendment Budget; and (3) a report listing (i) all Vehicles,
excluding Lien Prohibited Vehicles, for which Lien Vehicle Documentation has not
been delivered to the Administrative Agent’s designee as of the end of the
preceding calendar week and (ii) all Vehicles for which Lien Vehicle
Documentation has been delivered to the Administrative Agent’s designee during
the preceding calendar week for the purpose of satisfying the requirements of
Section 6.17;
(e)          Section 6.11 of the Credit Agreement is hereby amended by adding
the following sentence to the end of such section:
Until all Obligations have been repaid in full and all Commitments have been
terminated, the Loan Parties shall use the proceeds of the Credit Extensions and
the Collateral to pay only the categories of expenses of the Loan Parties, and
to issue only the Letters of Credit, in each case, as set forth in the
Eighteenth Amendment Budget; provided that the foregoing shall not be construed
as limiting the Loan Parties’ right, subject to the other applicable terms and
conditions of the Loan Documents, to pay items not included in the Eighteenth
Amendment Budget from any sources other than Credit Extensions made by the
Lenders or the proceeds of the Collateral.
(f)          Section 6.12 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
6.12          Compliance with Seventeenth Amendment Budget and Eighteenth
Amendment Budget.


(a)          Not permit total cash disbursements of the Loan Parties (excluding
disbursements (i) to the purchaser of Disposition B assets in an amount not to
exceed receipts from customers of the Disposition B business for services
provided by the Disposition B business; (ii) to providers of equipment lease
financing in respect of full or partial “lease buyouts” corresponding to, and in
an amount not to exceed, the Net Cash Proceeds received by the applicable Loan
Party in connection with the Disposition of the financed equipment; (iii) made
by Mexican Loan Parties or Canadian Loan Parties in the ordinary course of
business consistent with disbursements of such parties prior to the Seventeenth
Amendment Effective Date; and (iv) for fees and costs of the Agent Financial
Advisor and counsels to the Administrative Agent and Lenders) determined as of
the end of any calendar week, commencing with the calendar week ending June 7,
2019, to exceed the projected amounts in the Seventeenth Amendment Budget by (x)
more than 5% with respect to any Seventeenth Amendment Budget line item for
professional fee disbursements for the period from the Seventeenth Amendment
Effective Date through the end of such calendar week or (y) more than 10% with
respect to total disbursements for such week; provided that, for purposes of
this clause (y) only, any amount budgeted to be disbursed but not actually
disbursed during any week can be carried forward to the following week as
budgeted disbursement for such week.
 
3

--------------------------------------------------------------------------------



(b)          Not permit total cash disbursements of the Loan Parties (excluding
disbursements (i) to the purchaser of Disposition B assets in an amount not to
exceed receipts from customers of the Disposition B business for services
provided by the Disposition B business; (ii) to providers of equipment lease
financing in respect of full or partial “lease buyouts” corresponding to, and in
an amount not to exceed, the Net Cash Proceeds received by the applicable Loan
Party in connection with the Disposition of the financed equipment; (iii) made
by Mexican Loan Parties or Canadian Loan Parties in the ordinary course of
business consistent with disbursements of such parties prior to the Eighteenth
Amendment Effective Date; and (iv) for fees and costs of the Agent Financial
Advisor and counsels to the Administrative Agent and Lenders) determined as of
the end of any calendar week, commencing with the calendar week ending July 5,
2019, to exceed the projected amounts in the Eighteenth Amendment Budget by (x)
more than 5% with respect to any Eighteenth Amendment Budget line item for
professional fee disbursements for the period from the Eighteenth Amendment
Effective Date through the end of such calendar week or (y) more than 10% with
respect to total disbursements for such week; provided that, for purposes of
this clause (y) only, any amount budgeted to be disbursed but not actually
disbursed during any week can be carried forward to the following week as
budgeted disbursement for such week.


5.          Deferral of Twelfth Amendment Fee Payments.  The payments in respect
of the Twelfth Amendment Fee that were originally due and payable under Section
5 of the Twelfth Amendment on April 1, 2019, May 1, 2019 and June 3, 2019 shall
be due and payable upon the earliest to occur of (i) any Event of Default, (ii)
repayment in full of all other Obligations under the Credit Agreement and (iii)
the Maturity Date (as amended hereby).


6.          Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon the satisfaction (or waiver by the Administrative Agent
with the consent of the Lenders) of the following conditions precedent:


(a)          receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Borrower, the Guarantors (excluding the Mexican
Loan Parties), each Lender and the Administrative Agent;
 
4

--------------------------------------------------------------------------------



(b)          receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower attaching a copy of the Eighteenth Amendment
Budget in form, detail and substance acceptable to the Lenders;


(c)          receipt by the Administrative Agent of opinions of legal counsel to
the Borrower in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and each Lender, dated as of the
date hereof; and


(d)          receipt by the Administrative Agent of a certificate of each Loan
Party (excluding the Mexican Loan Parties) dated as of the date hereof signed by
a Responsible Officer of such Loan Party (A) certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving this Amendment and (B) in the case of the Borrower,
certifying that, after giving effect to this Amendment, (1) the representations
and warranties of each Loan Party contained in Article V of the Credit Agreement
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, are true and correct in
all material respects on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, in each case, other than with respect to the Audit Events (as defined in
that certain Eighth Amendment to Credit Agreement dated as of March 30, 2018 by
and among the parties hereto), and (2) no Default exists after giving effect to
this Amendment.


7.          Payment of Fees and Expenses.  Without limiting the Loan Parties’
obligations under Section 11.04 of the Credit Agreement, the Borrower shall,
promptly, and in any event within 5 Business Days of demand therefor, reimburse
(i) the Administrative Agent for all fees and expenses of the Administrative
Agent (including without limitation, all fees and expenses of US, Mexican and
Canadian counsel to the Administrative Agent and financial advisors to the
Administrative Agent and all appraisal, inspection and other costs incurred by
the Administrative Agent) and (ii) each Lender for all reasonable out-of-pocket
travel expenses of, and fees and expenses of counsel to, such Lender, in each
case, incurred in connection with the Loan Documents, including without
limitation this Amendment.


8.          Release.  In consideration of the Administrative Agent’s and the
Lenders’ willingness to enter into this Amendment, each of the undersigned Loan
Parties hereby releases and forever discharges the Administrative Agent, the
Lenders and each of the Administrative Agent’s and the Lenders’ predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives, and affiliates (hereinafter all of the above
collectively referred to as the “Lender Group”), from any and all claims,
counterclaims, demands, damages, debts, suits, liabilities, actions and causes
of action of any nature whatsoever, in each case to the extent arising in
connection with the Loan Documents or any of the negotiations, activities,
events or circumstances arising out of or related to the Loan Documents through
the date of this Amendment, whether arising at law or in equity, whether known
or unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which any of the undersigned Loan Parties may have or claim
to have against any entity or other Person within the Lender Group.


9.          Amendment is a “Loan Document”.  This Amendment is a Loan Document
and all references to a “Loan Document” in the Credit Agreement and the other
Loan Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.
 
 
5

--------------------------------------------------------------------------------



10.          Representations and Warranties; No Default.  Each undersigned Loan
Party represents and warrants to the Administrative Agent and each Lender that
(a) any forecasts of cash flows and other projections delivered to the
Administrative Agent or any Lender prior to the date hereof reflect the
Borrower’s good faith estimate of the matters described therein, (b) the
representations and warranties of each undersigned Loan Party contained in
Article V of the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, in each case, other than with
respect to the Audit Events, and (c) after giving effect to this Amendment, no
Default exists, including without limitation any Default under Section 8.01(e)
of the Credit Agreement.


11.          No Other Changes.  Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.  This
Amendment and the other Loan Documents embody the entire agreement among the
parties hereto and supersede all prior agreements and understandings, oral or
written, if any, relating to the subject matter hereof.  This Amendment, the
Credit Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.


12.          Counterparts; Delivery.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of this
Amendment by facsimile or other electronic imaging means shall be effective as
an original.


13.          Amendment, Modification and Waiver.  This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
14.          Governing Law.  This Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Indiana.


[SIGNATURE PAGES FOLLOW]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighteenth Amendment to
Amended and Restated Credit Agreement to be duly executed as of the date first
above written.


BORROWER:
CELADON GROUP, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
           
GUARANTORS:
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Vincent Donargo
 
Name:
Vincent Donargo
 
Title:
Chief Financial Officer
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Vincent Donargo
 
Name:
Vincent Donargo
 
Title:
Chief Financial Officer
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
CELADON E-COMMERCE, INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              OSBORN TRANSPORTATION, INC.           By: /s/ Paul Svindland  
Name: Paul Svindland   Title: Chief Executive Officer               CELADON
CANADIAN HOLDINGS, LIMITED         By: /s/ Paul Svindland   Name: Paul Svindland
  Title: Chief Executive Officer

 
 
 
CELADON GROUP, INC.
EIGHTEENTH AMENDMENT





--------------------------------------------------------------------------------

GUARANTORS:
HYNDMAN TRANSPORT LIMITED
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              BEE LINE, INC.           By: /s/ Vincent Donargo   Name:  Vincent
Donargo   Title: Chief Financial Officer              
CELADON REALTY, LLC
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
             
DISTRIBUTION, INC.
       
By:
/s/ Vincent Donargo
 
Name:
Vincent Donargo
 
Title:
Chief Financial Officer
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Paul Svindland
 
Name:
Paul Svindland
 
Title:
Chief Executive Officer
              QUALITY COMPANIES LLC          By: /s/ Paul Svindland   Name: Paul
Svindland    Title:  Chief Executive Officer


 
CELADON GROUP, INC.
EIGHTEENTH AMENDMENT



--------------------------------------------------------------------------------

GUARANTORS:
TAYLOR EXPRESS, INC.
       
By:
/s/ Vincent Donargo
 
Name:
Vincent Donargo
 
Title:
Chief Financial Officer
             
QUALITY INSURANCE LLC
       
By:
/s/ Vincent Donargo
 
Name:
Vincent Donargo
 
Title:
Chief Financial Officer
              VORBAS, LLC          By: /s/ Vincent Donargo   Name: 
Vincent Donargo
  Title: 
Chief Financial Officer

 
 
CELADON GROUP, INC.
EIGHTEENTH AMENDMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
       
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
     
LENDERS:
BANK OF AMERICA, N.A., as a Lender
             
By:
/s/ Andrew J. Maidman
 
Name:
Andrew J. Maidman
 
Title:
Senior Vice President
             
WELLS FARGO BANK, N.A., as a Lender
             
By:
/s/ Thomas J Zak
 
Name:
Thomas J Zak
 
Title:
Senior Vice President
             
CITIZENS BANK, N.A., as a Lender
             
By:
/s/ Chelsea Brophy
 
Name:
Chelsea Brophy
 
Title:
Associate

 
 


CELADON GROUP, INC.
EIGHTEENTH AMENDMENT


Back to Form 8-K [form8k.htm]